Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Filed pursuant to Rule 433(d) Registration Statement No. 333- 131356-04 FINAL TERM SHEET, dated June 12, 2007 $1,222,030,779 USAA AUTO OWNER TRUST 2007-1 Issuing Entity USAA Acceptance, LLC Depositor USAA FEDERAL SAVINGS BANK Sponsor, Seller and Servicer The issuing entity will own motor vehicle loans originated by USAA Federal Savings Bank and will issue the following classes of USAA Auto Owner Trust 2007-1 Asset Backed Notes: Class A-1 Class A-2 Class A-3 Class A-4 Class B Notes (2 ) Notes (2 ) Notes (2 ) Notes (2 ) Notes (3 ) Principal Amount Per Annum Interest Rate 5.33725% 5.40% 5.43% 5.55% 5.85% Final Scheduled Payment Date July 11, 2008 April 15, 2010 October 17, 2011 February 15, 2013 December 16, 2013 Initial Public Offering Price 100.000000% 99.992957% 99.995862% 99.998892% 99.984388% Ratings (Moodys/S&P) Prime-1/A-1+ Aaa/AAA Aaa/AAA Aaa/AAA NA/BBB Payment Date Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning Monthly, beginning July 15, 2007 July 15, 2007 July 15, 2007 July 15, 2007 July 15, 2007 (subject to the (subject to the (subject to the (subject to the (subject to the business day business day business day business day business day convention) convention) convention) convention) convention) Weighted Average Life(1) 0.35 1.10 2.10 3.20 3.41 CUSIP 90327PAA9 90327PAB7 90327PAC5 90327PAD3 90327PAE1 (1) Pricing speed: 1.60% ABS (with a 10% clean-up call) The Class A Notes are generally eligible for purchase by or on behalf of employee benefit plans and other similar retirement plans and arrangements that are subject to ERISA or to Section 4975 of the Code. The Class B Notes may not be acquired by, on behalf of or with assets of an employee benefit plan or individual retirement account. Trade Date: June 12, 2007 Settlement Date: June 19, 2007 Joint Global Coordinators of the Class A Notes Banc of America Securities LLC Citi Co-Managers of the Class A Notes Credit Suisse JPMorgan RBS Greenwich Capital Wachovia Securities Joint Global Coordinators of the Class B Notes Banc of America Securities LLC Citi The Depositor has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Depositor has filed with the SEC for more complete information about the Depositor, the issuing entity, and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Depositor, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-294-1322. This free writing prospectus does not contain all information that is required to be included in the base prospectus and the prospectus supplement.
